Citation Nr: 0612661	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied the veteran service 
connection for right ear hearing loss, awarded the veteran 
service connection for left ear hearing loss with a 
noncompensable evaluation, and awarded the veteran service 
connection for tinnitus with a 10 percent evaluation.  The 
veteran requests higher ratings and service connection for 
right ear hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in June 2004.  A 
transcript of the hearing is of record.  In February 2003 and 
April 2004, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in July 2004.

The issue of entitlement to service connection for right ear 
hearing loss is addressed herein, whereas the issue of 
entitlement to an initial compensable evaluation for left ear 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Regarding the claim of entitlement to an evaluation in excess 
of 10 percent for tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet.App. 63 (2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  Hence, this stay applies to the veteran's claim 
of entitlement to an evaluation in excess of 10 percent for 
tinnitus.


FINDING OF FACT

The veteran's right ear hearing loss is a disability of 
service origin.


CONCLUSION OF LAW

Right ear hearing loss is a disability incurred during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision allows a full grant of the desired benefit, 
no additional information or evidence is needed to 
substantiate the claim decided herein.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board finds that although the veteran was not 
given notice as to the evidence necessary to establish a 
disability rating or an effective date for his service 
connection for right ear hearing loss claim, the RO will be 
responsible for providing the veteran appropriate notice 
under Dingess when it provides the veteran notice of the 
grant of the hearing loss claim.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After review of the evidence of record, the Board finds that 
service connection for the veteran's right ear hearing loss 
is warranted.  As such, the Board notes that in January 1998, 
the veteran claimed service connection for hearing loss.  The 
veteran's service medical records show that in February 1969, 
an audiogram was conducted.  It was not noted whether the 
results showed that the veteran had hearing loss; however, 
the veteran testified during his June 2001 RO hearing that he 
was told that he had a loss of hearing at that time.  The 
veteran's December 1971 separation examination did not note 
that the veteran had hearing loss.  An August 2000 letter 
from a private physician, A.S., M.D., states that the veteran 
presented with presbycusis  and tinnitus that caused hearing 
problems more when exposed to noisy environments.  He also 
stated that presbycusis and tinnitus might be caused by 
exposure to loud noises.  An October 2000 letter from the 
same private physician states that the veteran suffered from 
tinnitus and presbycusis or hearing loss, and the veteran 
reported that he had been suffering from these disabilities 
since his active duty in the service due to high noise 
exposure.  A.S., M.D. further stated that it was a common 
complication to have hearing loss and tinnitus after noise 
exposure.  During the veteran's June 2001 RO hearing, he 
testified that he was exposed to noise during service from 
airplanes as he worked on the runway between 10 to 12 hours 
daily.

In August 2001, the veteran underwent a VA examination 
wherein an audiogram was conducted.  The veteran's hearing 
acuity in the right ear was not shown to meet the 
requirements of 38 C.F.R. § 3.385 (2005) for a hearing loss 
disability according to VA regulations.  The diagnosis was 
borderline normal hearing from 250 Hz to 4000 Hz, except for 
a mild drop at 3000 Hz.  There was also excellent speech 
recognition ability and normal middle ear function.

Hence, in December 2001, the RO granted service connection 
for the veteran's left ear hearing loss because the evidence 
showed that the veteran was exposed to hazardous noise while 
in service and his current left ear hearing loss was related 
to the hazardous noise in service.  However, the veteran was 
not found to have a disability in the right ear.

In October 2003, the veteran underwent a VA examination 
wherein an audiogram was conducted.  The results for the 
right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
30
45

The diagnosis was mild to moderate sensorineural hearing loss 
from 500 Hz to 4000 Hz.  As shown from the audiogram results, 
the veteran's current right ear hearing loss meets the 
requirements of 38 C.F.R. § 3.385 (2005) for a right ear 
hearing loss disability because the auditory threshold of at 
least three of the frequencies between 500 Hz and 4000 Hz are 
26 decibels or greater.

Thus, the Board finds that the veteran has a current right 
ear hearing loss disability, and the evidence of record shows 
that his hearing loss disability is related to noise exposure 
in service.  Therefore, the Board finds that service 
connection for the veteran's right ear hearing loss is 
warranted.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of entitlement to an initial compensable evaluation for 
left ear hearing loss.

As this decision grants service connection for right ear 
hearing loss, the Board notes that the RO must readjudicate 
the veteran's rating for his left ear hearing loss.  In this 
regard, when the veteran is service connected for hearing 
loss in both ears, hearing loss disabilities are rated by 
combining the average puretone thresholds and speech 
discrimination testing results of each ear to determine the 
disability rating for bilateral hearing loss.  38 C.F.R. 
§ 4.85 (2005).  As the RO must assign the veteran a 
disability rating for bilateral hearing loss, the claim for 
an increased rating for the left ear hearing loss must be 
remanded so the RO can assign such a rating according to the 
rating criteria.

Finally, the Board notes that the veteran was not informed of 
the evidence needed to meet the disability rating criteria 
for service-connected bilateral hearing loss or the evidence 
needed to establish the proper effective date of service 
connection.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Hence, a corrective letter is necessary that 
complies with these requirements.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the increased rating 
for the left ear hearing loss claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  If the RO deems it necessary, the RO 
should then schedule the veteran for an 
appropriate VA examination to determine the 
current severity of the veteran's left ear 
hearing loss.  All indicated tests and 
studies are to be performed, including 
puretone testing and word recognition 
testing using the Maryland CNC word list.  
In addition, all potential diagnoses should 
be either confirmed or rejected.  Prior to 
the examination, the claims folder must be 
made available to the physician or 
audiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

The rationale for all opinions expressed 
by the physician or audiologist must be 
clearly set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If it is 
clearly shown that the veteran shows 
complete satisfaction with the rating for 
bilateral hearing loss, no further action 
needs to be taken.  However, if the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


